An unpub|ishdtl order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPnEMe Coum

OF

NEVADA

CLERK’S ORDER

{O)~l947

~=@=>

IN THE SUPREl\/[E COURT OF THE STATE OF NEVADA

 

tcARLno3voNGARDNER§ Na@2m@
Appellant, a  _
  ELED
DANIEL JOHN VONGARDNER A/K/A 
DANIEL JOHN GARDNER, _|UN 25 2[]13
Respondents. ~ f
TRAC|E K. L|NDEMAN

CL`EYO PR E COURT
BY 
DEPUTY CLERK'

ORDER DISMISSING APPEAL

On February 28, 2013, this matter was docketed in this court
without payment of the requisite filing fee. On that same day, this'court
issued a notice directing appellant to pay the filing fee within 10 days.
The notice further advised that failure to pay the fee within 10 days would
result in the dismissal of this matter. To date, appellant has not paid the
filing fee.l Accordingly, cause appearing, this appeal is dismissed l 

itmS@oRDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY: U\Oclll l \ll\I\/\‘(l\/\..

cc: Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
Carline VonGardner

l\/[ary D. Perry
Eighth District Court Clerk

1 On l\/larch 11, 2013, appellant informed this court by telephone
that she had placed the filing fee in the mail. On March 18, 2013;
appellant informed this court by telephone that she would be seeking to
proceed in forma pauperis. l '

/_6 - 18 747